COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              RICKY D. HOWELL
                                                                                  MEMORANDUM OPINION*
              v.     Record No. 1985-13-3                                             PER CURIAM
                                                                                    FEBRUARY 25, 2014
              WADE’S SUPERMARKETS 42,
               ARGONAUT MIDWEST INSURANCE COMPANY,
               JWB CONTRACTORS LLC AND
               SELECTIVE WAY INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Seth D. Scott; Kalfus & Nachman, P.C., on brief), for appellant.

                               (S. Vernon Priddy III; Cecil H. Creasy, Jr.; Two Rivers Law Group,
                               on brief), for appellees Wade’s Supermarkets 42 and Argonaut
                               Midwest Insurance Company.

                               (Richard D. Lucas; Lucas & Kite, PLC, on brief), for appellees
                               JWB Contractors LLC and Selective Way Insurance Company.


                     Ricky D. Howell appeals a decision of the Workers’ Compensation Commission finding

              that the statute of limitations barred his claims. In addition, Wade’s Supermarkets 42 and

              Argonaut Midwest Insurance Company argue in an assignment of cross-error that the

              commission erred in not addressing their argument “that there is no provision for a claimant to

              leap over an insured direct employer to seek to recover against a statutory employer.” We have

              reviewed the record and the commission’s opinion and find that this appeal and assignment of

              cross-error are without merit.1 Accordingly, we affirm for the reasons stated by the commission

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      In its opinion addressing the argument now advanced by the assignment of cross-error,
              the commission stated: “the claimant asserts that recovery against Wade’s alone would be
              appropriate because of an issue of notice to his direct employer. Because we find these claims
              untimely, we do not reach any of these assignments of error.”
in its final opinion. See Howell v. Wade’s Supermarkets 42, VWC File No. JCN

VA02000010704 (Sept. 11, 2013). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-